Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7, 9, 10, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bodine (‘756) in view of the England (‘819).
Bodine discloses a seismic source system (Fig. 2) that includes5 a seismic source (15), a screw in piling ground anchor installed into the earth (16, 17) at a first location, and a means (51, 52, 55, 61, 62) of coupling energy from the seismic source (15) to the screw in piling ground anchor (16, 17).  Bodine further includes a process for creating a seismic source system that includes screwing a screw in piling into a ground surface and coupling a seismic source (15) to the screw in piling.
	The difference between independent claims 1 and 14 and Bodine is the claims specify that the screw in piling ground anchor is installed “to a first predetermined torque calculated to provide a sufficient bearing load as needed for force generated by the seismic source to be used with the screw in piling”.

Per claims 7, 9 and 10, see Bodine, col. 3, lines 26-64.
Per claims 11 and 12, see Bodine, see chuck (62).

4.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodine (‘756) in view of the England (‘819), as applied to claims 1 and 14 above, and further in view of Elder et al (‘943).
Per claims 13 and 15, Elder et al teaches (see col. 3, line 55+) that remote control of a seismic source is well known for its ability to synchronize the timing of the source and the receivers (i.e, correlation).  Therefore, in view of Elder et al, it would have been obvious to one of ordinary skill in the art to have further modified Bodine to include remotely controlling the seismic source.  Claims 13 and 15 are so rejected.

5.	Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bodine (‘756) in view of the England (‘819), as applied to claim 1 above, and further in view of Meynier et al (‘647).
Per claims 2-4 and 6, Meynier et al teaches that it is well known to permanently install plural ground anchors (see Fig. 3) and thereafter move a seismic source to each 
Therefore, in view of Meynier et al, it would be obvious to one of ordinary skill in the art to have further modified Bodine by screwing a second screw in piling into the ground surface at a second location to a second predetermined torque that is calculated to provide a sufficient bearing load as needed for force to be generated by a 15second seismic source to be used with the second screw in piling so as to monitor the evolution of a hydrocarbon reservoir.

6.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bodine (‘756) in view of the England (‘819), as applied to claim 1 above, and further in view of Mifsud (‘403).
	Per claims 5 and 6, Mifsud teaches that it is known to use a seismic sensor (35, 45) attached to a ground engaging member of a seismic source vibratory system to measure reflected seismic energy such that it would have been obvious to one of ordinary skill in the art to have further modified Bodine to include seismic sensors fitted to each of the screw in pilings.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bodine (‘756) in view of the England (‘819), as applied to claim 1 above, and further in view of the PG-Publication to de Borms (‘954).
Per claim 8, de Borms teaches (paragraph 0005-0008) that it is well known to utilize vibratory or impulsive sources to impart seismic energy into the earth, with both having their advantages and disadvantages.  
Therefore, in view of de Borms, it would have been obvious to one of ordinary skill in the art to have further modified the Bodine by substituting an impulsive source for the vibratory source.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl